t c summary opinion united_states tax_court sandra browda petitioner and david browda intervenor v commissioner of internal revenue respondent docket no 17710-02s filed date sandra browda pro_se david browda pro_se michael e melone for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion should not be cited as authority pursuant to the provisions of sec_6015 petitioner made an administrative request for relief from federal_income_tax liabilities for the taxable years and respondent denied petitioner’s request for relief in a notice_of_determination issued on date petitioner timely filed a petition with this court under sec_6015 for review of respondent’s determination intervenor petitioner’s former husband filed a notice of intervention under rule b and opposes such relief the sole issue for decision is whether respondent abused his discretion in denying petitioner relief from joint_and_several_liability under sec_6015 we hold that he did background some of the facts have been stipulated and they are so found petitioner resided in berkeley california at the time that her petition was filed with the court petitioner and intervenor david browda intervenor were married to each other on date and had one child a daughter during their marriage in or about petitioner and intervenor jointly purchased a home in which they resided throughout their marriage petitioner is a high school graduate who was employed as a librarian by a law firm during the taxable years in issue petitioner’s employer withheld taxes from her wages and such withholding was more than sufficient to pay petitioner’s personal income_tax liabilities intervenor is a college graduate who was self-employed as a salesman during the taxable years in issue intervenor did not make estimated quarterly tax_payments in respect of his self-employment_income rather he relied on petitioner’s excess withholding to satisfy at least in part his personal income_tax liabilities petitioner and intervenor maintained separate bank accounts throughout their marriage petitioner primarily paid the monthly expenses related to their daughter intervenor was responsible for paying most of the household expenses which included among other things the monthly home mortgage property taxes auto insurance and household utilities petitioner and intervenor filed joint federal and state_income_tax returns during their marriage petitioner did not participate in the preparation of any of their joint tax returns each year petitioner gave her form_w-2 wage and tax statement to intervenor who had the tax_return prepared by a paid preparer petitioner willingly signed each tax_return without meticulous examination prior to the taxable years in issue intervenor paid all income_tax balances due with respect to the couple’s jointly filed tax returns several times during the couple’s marriage the california franchise tax board notified petitioner and her employer that her wages would be subject_to garnishment for intervenor’s share of the unpaid state income taxes reported on their jointly filed state_income_tax returns on each such occasion petitioner notified intervenor of the impending garnishment and intervenor paid the state income taxes due petitioner and intervenor filed joint federal_income_tax returns for the taxable years and the tax returns were prepared by a paid income_tax_return_preparer the tax_return was filed on date the tax_return was filed on date and the and tax returns were filed on date after prepayments consisting principally of petitioner’s tax withholdings petitioner and intervenor reported the following balances of tax due on each tax_return the tax_return had no date with petitioner’s signature however intervenor signed the tax_return on date petitioner signed the tax_return on date the tax_return had no date with petitioner’s signature however intervenor signed the tax_return on date petitioner signed the return on date petitioner signed the return on date all amounts have been rounded year amount of taxes due1 dollar_figure big_number big_number big_number big_number given petitioner’s excess withholdings these amounts relate to intervenor’s self-employment taxes and sec_1 income taxes on intervenor’s self-employment_income no payments were submitted with any of the tax returns petitioner knew that there was a balance of tax due with respect to each filed tax_return petitioner and intervenor were legally_separated on date in petitioner notified intervenor that her tax_refund in the amount of dollar_figure had been applied by respondent toward the prior years’ unpaid joint tax_liabilities on date intervenor sent petitioner a check for dollar_figure to reimburse her for her tax_refund petitioner and intervenor sold their jointly owned home in no portion of the sale proceeds was applied to the outstanding tax_liabilities in issue during and intervenor made tax_payments to respondent toward the tax_liability which totaled dollar_figure a dollar_figure payment was also made with respect to the tax_liability at the time a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return was filed for the taxable_year petitioner did not learn that her tax_refund had been applied by respondent toward the prior years’ unpaid joint tax_liabilities before signing any of the tax returns for the taxable years in issue petitioner and intervenor were divorced in on date petitioner submitted to respondent a form_8857 request for innocent spouse relief requesting sec_6015 relief petitioner lived apart from intervenor during the 12-month_period preceding her request on date petitioner submitted to respondent a completed innocent spouse questionnaire and related attachments on date respondent received from intervenor a form innocent spouse statement and a form innocent spouse information request on date respondent sent a preliminary letter to petitioner notifying her that she was not entitled to relief under sec_6015 in date petitioner submitted to respondent a form statement of disagreement petitioner also submitted a form 433-a collection information statement for wage earners and self-employed individuals on date respondent issued a notice_of_determination advising petitioner that she was not entitled to relief under sec_6015 discussion as a general_rule spouses filing a joint federal_income_tax return are jointly and severally liable for all taxes shown on the return or found to be owing sec_6013 115_tc_183 affd 282_f3d_326 5th cir however relief from joint_and_several_liability is available to certain taxpayers under sec_6015 there are three types of relief available under sec_6015 sec_6015 provides full or apportioned relief from joint_and_several_liability sec_6015 provides proportionate tax relief to divorced or separated taxpayers and sec_6015 provides equitable relief from joint_and_several_liability in certain circumstances if neither sec_6015 nor c is available petitioner concedes that she is not eligible for relief under either sec_6015 or c petitioner has instead requested equitable relief under sec_6015 sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability we review respondent’s denial of equitable relief to petitioner after a trial de novo and under an abuse_of_discretion standard ewing v commissioner t c cheshire v commissioner supra pincite 114_tc_276 petitioner bears the burden of proving that respondent’s denial of equitable relief under sec_6015 was an abuse_of_discretion rule a 119_tc_306 118_tc_106 affd 353_f3d_1181 10th cir petitioner must demonstrate that respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law jonson v commissioner supra pincite 112_tc_19 as directed by sec_6015 the commissioner has prescribed procedures to be used in determining whether the requesting spouse qualifies for relief from joint_and_several_liability under sec_6015 these procedures are set forth in revproc_2000_15 2000_1_cb_447 the revenue_procedure where as here the requesting spouse satisfies the threshold conditions sec_4 of the revenue_procedure sets forth the circumstances under which respondent ordinarily will grant relief to that spouse under sec_6015 in a case like the instant case where a liability is reported on a joint_return but not paid subject_to limitations not applicable here as relevant herein revproc_2000_15 sec_3 2000_1_cb_447 is applicable with respect to any liability for tax arising after date or any liability for tax arising on or before date that was unpaid on that date respondent concedes that petitioner has satisfied the threshold conditions of revproc_2000_15 sec_4 supra sec_4 of the revenue_procedure provides that equitable relief will ordinarily be granted if all of the following elements are satisfied a at the time relief is requested the requesting spouse has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date relief was requested b at the time the return was signed the requesting spouse had no knowledge or reason to know that the tax would not be paid the requesting spouse must establish that it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the reported liability and c the requesting spouse will suffer economic hardship if relief is not granted for purposes of this section the determination of whether a requesting spouse will suffer economic hardship will be made by the commissioner or the commissioner’s delegate and will be based on rules similar to those provided in sec_301_6343-1 of the regulations on procedure and administration rev_proc sec_4 c b pincite respondent concedes that petitioner lived apart from intervenor during the 12-month_period preceding the date of her request for equitable relief and that petitioner will suffer economic hardship if relief is not granted a knowledge or reason to know the relevant knowledge in the case of a reported but unpaid liability is whether when the return was signed the taxpayer knew or had reason to know that the tax would not be paid id sec_4 b accordingly we must consider whether taking into account all the facts and circumstances sec_6015 petitioner knew or had reason to know that intervenor would not pay the taxes on intervenor’s self-employment_income shown as due on the tax returns for the taxable years in issue petitioner contends that she had no knowledge that any of the unpaid joint tax_liabilities would not be paid_by intervenor petitioner did know that there were income taxes due for each of the taxable years in issue when she signed each tax_return however petitioner testified that intervenor said that he would take care of the taxes due as my taxes were taken out of my paycheck and none were taken out of his and he did pay the taxes he paid the taxes for most of the years having observed petitioner’s appearance and demeanor at trial we find her testimony to be honest forthright and credible in addition petitioner’s testimony is corroborated by the fact that intervenor did generally pay the tax balances due as a result of intervenor’s self-employment_income as reported on the couple’s jointly filed income_tax returns accordingly we conclude that petitioner had no knowledge that intervenor would not pay the taxes due on the tax returns filed for the taxable years in issue petitioner likewise contends that she had no reason to know that intervenor would not pay those tax_liabilities petitioner and intervenor maintained separate checking accounts at all times during their marriage intervenor was responsible for paying the vast majority of the household expenses including the monthly mortgage payment property taxes automobile insurance and household utilities it was intervenor’s practice for petitioner to provide him with her forms w-2 and then for intervenor to have their tax returns prepared by a paid return preparer although petitioner signed the tax returns and was aware of any taxes due intervenor assured petitioner that he would pay the tax_liabilities in fact intervenor had paid any taxes due for the taxable years prior to the taxable years in issue additionally intervenor also made several tax_payments with respect to the tax balances due for the and taxable years the taxes due for the taxable years in issue were attributable to intervenor’s self-employment earnings as such intervenor reimbursed petitioner for her tax_refund which was applied by respondent to the couple’s outstanding joint tax_liabilities additionally on several occasions during their marriage petitioner’s wages were subject_to garnishment from the california franchise tax board regarding intervenor’s share of the couple’s outstanding liability intervenor handled these matters and paid any necessary state income taxes due to prevent petitioner’s wages from being garnished finally the record suggests that the taxes due for the taxable years in issue were not paid because of an unexpected downturn in intervenor’s business that persisted over an extended period accordingly on the record before us we conclude that petitioner did not have reason to know that the income taxes for the taxable years in issue would not be paid_by intervenor b conclusion based on our review of all the facts and circumstances we hold that petitioner is entitled to relief under sec_6015 and that respondent’s denial of relief was an abuse_of_discretion reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for petitioner
